Title: To Thomas Jefferson from Sebastian Bauman, 25 July 1801
From: Bauman, Sebastian
To: Jefferson, Thomas


               
                  Sir,
                  Post-Office New york July 25. 1801
               
               By this day Post I have recieved a letter from you, Covering one for London addressed to Edmund Jennings Esquire, the letter is open and has neither wax nor wafer to it; probably you may have omitted to Seal it, or desinged that it Should go open. Please Sir, to let me know your Pleasure by the return of the Post, whether I shall Seal the letter or forwarded in the manner it is. the British Packet which arrived here two days ago, will (probably) Sail again the first week in August next.
               I am with sincere respect Sir, Your most obd. and very Humble Servt.
               
                  
                     S. Bauman
                  
               
            